Title: Enclosure A: [Estimate of Allowances and Expenses], [21 January 1795]
From: 
To: 


An Estimate of the Allowances & Expenses for the collection of the revenues arising from Licences to retail foreign distilled Spirits & wines; & from sales at auction; commencing on the first day of September 1794.



I.


Commissions allowed to the Supervisors of the revenue, on licences to retail foreign distilled spirits & wines, estimated by the Committee of the House of Representatives at 100.000 Dolls. @ ½ pr. Cent.
500.


On Sales at auction estimated (in like manner) at 100.000 Dols. @ ½ ⅌ Ct.
500.


II.


Commissions to the Collectors of the Revenues on licences to retail as above, at ½ ⅌ Ct. on 100.000 dolls
1500.


On sales at auction as above, 100.000 doll. at ½ ⅌ Centum
1500.


III


Contingent Expenses, of the Collection of the Revenue from Licences to retail &c. and from Sales at auction 200.000. dollars at ½ ⅌ Centum
1000


Dollars
5,000.


